People v Topol (2022 NY Slip Op 06725)





People v Topol


2022 NY Slip Op 06725


Decided on November 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
PAUL WOOTEN
JOSEPH A. ZAYAS
LILLIAN WAN, JJ.


2019-09195
 (Ind. No. 539/17)

[*1]The People of the State of New York, respondent,
vMichael Topol, appellant.


Warren S. Landau, Cedarhurst, NY, for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Tammy J. Smiley and Jared A. Chester of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Patricia A. Harrington, J.), rendered July 19, 2019, convicting him of aggravated family offense, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
ORDERED that the judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's argument regarding the duration of the order of protection is unpreserved for appellate review, as the defendant failed to object to the duration of the order of protection at sentencing (see CPL 470.05[2]; People v Graves, 201 AD3d 736, 737). In any event, this argument is without merit, as the Supreme Court providently exercised its discretion in issuing an eight-year order of protection (see People v Foster, 87 AD3d 299, 304-305, 307; People v Patel, 74 AD3d 1098, 1099).
CHAMBERS, J.P., WOOTEN, ZAYAS and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court